PD-1425-15
                                      PD-1425-15                                 COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
November 5, 2015                                                               Transmitted 11/5/2015 12:12:46 PM
                                                                                  Accepted 11/5/2015 3:18:43 PM
                                        No. 07-14-00001-CR                                        ABEL ACOSTA
                                                                                                          CLERK
     TONY CARRASCO                                §      IN THE COURT OF APPEALS
                                                  §
     V.                                           §      OF THE SEVENTH SUPREME
                                                  §
     STATE OF TEXAS                               §      JUDICIAL DISTRICT

                   MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S
                       PETITION FOR DISCRETIONARY REVIEW

     TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

            COMES NOW the Appellant, by and through his counsel, David Crook, and files

     this motion for an extension of 30 days or the maximum amount of time possible in

     which to file his Petition for Discretionary Review in the above-referenced appeal. In

     support of this motion, Appellant would show the Court the following:

                                                  I.

            On October 20, 2015, the Seventh Court of Appeals, in Appellate No. 07-14-

     00001-CR, styled Tony Carrasco v. the State of Texas, affirmed the judgment of the

     Court below.

                                                  II.

            The present deadline for filing Appellant’s Petition for Discretionary Review is

     November 9, 2015. The Appellant has not requested any extensions with regard to his

     P.D.R. prior to this request.

                                                  III.

            Appellant's request for an extension is based upon the following facts: Counsel

     has had a recent need for a medical trip for several days to Houston, TX at M.D.

     Anderson center.

                                               Prayer

            WHEREFORE, appellant prays that the Court grant this motion and extend the

     deadline for filing the Appellant’s Petition for Discretionary Review in Appellate No. 07-

     14-00001-CR to Wednesday, December 9, 2015.
                                                            Respectfully submitted,

                                                            Crook & Jordan

                                                            By: /s/David Crook
                                                            David M. Crook
                                                            PO Box 94590
                                                            Lubbock, TX 79493
                                                            (806) 744-2082
                                                            SBN: 05109530
                                                            Telephone: (806) 744-2082
                                                            Fax: (806) 744-2083
                                                            dcrook@nts-online.net
                                                            Attorney for Appellant


                        CERTIFICATE OF SERVICE

      This is to certify that a copy of the above-entitled and numbered motion has been
served on Jeff Ford, attorney for the state, by e-mail, on this the 5th day of November,
2015.

                                                       /s/David Crook
                                                       DAVID CROOK




Appellant’s M.Xtn.PDR                                                                      2